                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO


FERMIN FUENTES, Individually and
On Behalf of All Others Similarly
Situated,

                                     Plaintiff,

vs.                                                        No. 2:19-cv-00103 GJF/KRS

LA ESPERANZA MEAT MARKET,
INC.; LA ESPERANZA MEAT
MARKET-TIHARA, INC.;
GUILLERMO OROZCO,

                       Defendants.

  ORDER ALLOWING DEFENDANTS AN EXTENSION OF TIME TO ANSWER OR
  OTHERWISE RESPOND TO PLAINTIFF’S ORIGINAL COMPLAINT UP TO AND
                    INCLUDING MARCH 25, 2019

       THIS MATTER coming before the Court upon the unopposed motion of Defendants La

Esperanza Meat Market, Inc., La Esperanza Meat Market-Tihara, Inc. and Guillermo Orozco,

hereinafter collectively referred to as “Defendants” for an Extension of Time to Answer or

otherwise respond to the Plaintiff’s Original Complaint and the Court after reviewing the Motion

finds that it should be granted.

       It is therefore ordered that Defendants shall have up to and including March 25, 2019 in

which to answer or otherwise respond to Plaintiff’s Original Complaint.




                                                      UNITED STATES MAGISTRATE JUDGE




                                                  1
